Exhibit NEWS RELEASE NORTH AMERICAN ENERGY PARTNERS ANNOUNCES RESULTS FOR THE THREE MONTHS ENDED SEPTEMBER 30, 2009 Edmonton, Alberta, November 3, 2009 - North American Energy Partners Inc. (“NAEP” or “the Company”) (TSX: NOA) (NYSE: NOA) today announced results for the three months and six months ended September 30, 2009. Unless otherwise specified, all dollar amounts discussed are in Canadian dollars. Consolidated Financial Highlights Three Months Ended Sept. 30, Six Months Ended Sept. 30, (dollars in thousands) 2009 2008 2009 2008 Revenue $ 171,110 $ 280,283 $ 318,213 $ 539,270 Gross profit $ 33,121 $ 44,281 $ 57,931 $ 91,871 Gross profit margin 19.4 % 15.8 % 18.2 % 17.0 % Operating income $ 18,569 $ 23,046 $ 28,341 $ 49,976 Net income (loss) $ 809 $ (1,222 ) $ 15,583 $ 17,874 Consolidated EBITDA (1) $ 31,755 $ 36,226 $ 51,340 $ 72,953 Capital spending $ 23,555 $ 16,177 $ 43,265 $ 75,526 Cash and cash equivalents $ 97,716 $ - $ 97,716 $ - (1) For a definition of Consolidated EBITDA (as defined within the credit agreement) and reconciliation to net income, see “Non-GAAP Financial Measures” at the end of this release. “We made good progress during the three months ending September 30, 2009, despite continuing tough market conditions,” said Rod Ruston, President and CEO. “We increased margins over last year, won new contracts and the current quarter’s operating performance improved from the previous quarter.” “In the oil sands, which represents our largest market, recurring services volumes returned to more typical levels as production ramped back up under our long-term contract with Canadian Natural and we increased work under our new three-year contract with Shell Canada. As expected, project development activity in the oil sands remained well below last year’s levels but we are seeing encouraging signs that the climate for oil sands investment is improving,” said Mr.
